DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitations " the first surface radially inward of the passage" and “the first surface radially outward of the passage” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the first surface surrounding the passage" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Rummel et al. (US-9500251).
	Regarding claim 1, Rummel et al. discloses a pressure tube (30) defining a chamber (44/46); a body (32/ 60) supported by the pressure tube (fig 3), the body (60) having a first surface (70) and a second surface (72) opposite and spaced from the first surface along an axis (fig 3), the body defining a passage (66/68) extending from the first surface to the second surface (fig 3); and an orifice disc (at least 94 including 120/122 and alternatively 200) movable from an unflexed position (fig 7a and fig 9, 200) to a first flexed position (fig 7b, dotted line or fig 9, 204/206) and movable from the first flexed position to a second flexed position (fig 7c, dotted line, or fig 9, 204/206); the orifice disc in the unflexed position (normal state, fig 7b dotted line) is spaced from the first surface radially outward and radially inward of the passage (at least col. 6, line 4 – col. 7, line 23 and fig 7a and fig 9); the orifice disc in the first flexed position (at least rebound condition) is spaced from the first surface radially outward  of the passage and abuts the first surface radially inward of the passage (when 128/130 is open); and the orifice disc in the second flexed position (at least compression condition) abuts the first surface radially outward and radially inward of the passage (at least 128/30 and 72, col. 6, line 4 – col. 7, line 23 and fig 7a and fig 9).
	Regarding claim 2, Rummel et al. discloses wherein the orifice disc (94/122/200) includes an orifice (at least one of 128 or 202) at the passage (figs 5-8).
Regarding claim 3, Rummel et al. discloses wherein the orifice disc (94/122) includes an outer edge and the orifice extends radially inward from the outer edge (fig 5, 128).
Regarding claim 4, Rummel et al. discloses wherein the orifice (128) is in fluid communication with the passage when the orifice disc is in the second flexed position (figs 7c and fig 9).
Regarding claim 5, Rummel et al. discloses a check disc (120 or 124) covering the orifice.
Regarding claim 6, Rummel et al. discloses wherein the orifice disc (at least 122) is between the body and the check disc (120/124).
Regarding claim 7, Rummel et al. discloses wherein a fulcrum disc (at least 102 or 126) between the body (60) and the orifice disc (122).
Regarding claim 8, Rummel et al. discloses wherein the fulcrum disc (at least 102 or 126) is radially inward of the passage (figs 3 and 4b).
Regarding claim 9, Rummel et al. discloses wherein the first surface includes a first portion (figs 3 and 4, at or near ref numeral 92) that extends transversely relative to the axis and a second portion (fig 3 and 4, notched portion between ref numerals 94 and 70, similar to applicants reference numerals 54 and 56 in fig 5, of the instant application) that extends transversely relative to the axis and the first portion (figs 3 and 4 and annotated fig below).

    PNG
    media_image1.png
    523
    881
    media_image1.png
    Greyscale

Regarding claim 10, Rummel et al. discloses wherein the first portion (figs 3 and 4, at or near ref numeral 92) of the first surface extends perpendicular relative to the axis (figs 3 and 4).
Regarding claim 11, Rummel et al. discloses wherein the first portion of the first surface is radially inward of the second portion of the first surface (see annotated fig 4).
Regarding claim 12, Rummel et al. discloses wherein the second portion extends away from the first portion and toward the second surface (see annotated fig 4 and fig 3 at least downward towards 46). 
Regarding claim 13, Rummel et al. discloses wherein the passage is at the second portion of the first surface (at least figs 3 and 4, 66).
Regarding claim 14, Rummel et al. discloses, as best understood, wherein the first surface radially inward of the passage (fig 4 60 at or near 92) is spaced along the axis from the first surface (fig 4a at or near the right side of 70) radially outward of the passage (fig 3 and 4).

Regarding claim 15, Rummel et al. discloses wherein the body (60) divides the chamber into a compression sub-chamber (46) and a rebound sub-chamber (44), the first surface opposite the compression sub-chamber (46).
Regarding claim 16, Rummel et al. discloses wherein the body (60) divides the chamber into a compression sub-chamber (44) and a rebound sub-chamber (46), the first surface (at least wherein the first surface has been interpreted the opposite manner and valve assembly 104 represents the equivalent to valve assembly 94) opposite the rebound sub- chamber (figs 3-4).
Regarding claim 16, Rummel et al. discloses a spring (at least 126) urging the orifice disc toward the piston (at least fig 5).
Regarding claim 17, Rummel et al. discloses wherein the spring includes a main body (at least an inner periphery portion of 126) spaced from the orifice disc (120/122) along the axis and an arm (at least the outer circumferential portion of 126), the arm extending radially outward from the main body and toward the orifice disc along the axis (wherein the outer circumferential portion of 126 has been interpreted to be a single continuous arm).
Regarding claim 18, as broadly recited and best understood, Rummel et al. discloses wherein the orifice disc (at least 94 including 120/122 and alternatively 200) in the second flexed position abuts the first surface surrounding the passage (figs 4a and 4b).
Regarding claim 19, Rummel et al. discloses wherein the body is a piston (60).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/               Examiner, Art Unit 3657       

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657